          Case 1:21-cr-00090-PLF Document 19 Filed 03/31/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :        Case Number 21-cr-90-PLF
NATHANIEL DEGRAVE,                            :
                                              :
                       Defendant.             :



                    GOVERNMENT’S SUPPLEMENT TO OPPOSITION
                       TO DEFENDANT’S MOTION FOR BOND


       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully files this supplement to its opposition to the defendant’s

motion for bond. In light of the Court’s inquiry regarding a related Capitol riot defendant, Josiah

Colt (“Colt”), at the hearing on the defendant’s motion, the government tenders the following

information:

       1. Colt was charged by complaint on January 9, 2021, three days after the Capitol riot,

           with two misdemeanor unlawful entry offenses in violation of 18 U.S.C. § 1752(a)(1)

           and 40 U.S.C. § 5104(e)(2), respectively.

       2. The statement of facts attached to Colt’s complaint states that the “defendant has

           admitted his involvement in the riots, and apologized for it. In a statement given to

           CBS2 News he stated: ‘I love America, I love the people, I didn’t hurt anyone and I

           didn’t cause any damage in the Chamber. I got caught up in the moment and when I

           saw the door to to [sic] the Chamber open, I walked in, hopped down, and sat on the

           chair. I said my peace then I helped a gentlemen get to safety that was injured then
  Case 1:21-cr-00090-PLF Document 19 Filed 03/31/21 Page 2 of 4




   left.’”

3. On January 12, 2021, Colt voluntarily surrendered to local authorities.

4. On January 13, 2021, Colt had his initial appearance before a magistrate judge in the

   District Court for the District of Idaho. The government did not seek his detention at

   that time.

5. On January 19, 2021, Colt appeared before Magistrate Judge Harvey for an initial

   appearance in D.C. The government did not seek his detention at that time. Judge

   Harvey released Colt on the condition that he: (1) not violate federal, state, or local

   law while on release; (2) cooperate in the collection of a DNA sample if authorized;

   (3) advise the Court or the Pretrial Services (“PSA”) officer in writing before

   changing his address or telephone number; (4) appear in Court as required and, if

   convicted, surrender as directed to serve a sentence that the Court may impose; and

   (5) sign an appearance of bond. Judge Harvey also ordered him to verify his address

   with PSA, advise PSA of any travel outside Idaho, seek approval of the Court before

   traveling outside the continental U.S., and stay out of D.C. except for Court, meetings

   with his attorney, and PSA business. Finally, Judge Harvey ordered Colt not to

   illegally possess firearms.

6. On February 3, 2021, prior to a preliminary hearing scheduled for February 9, Colt

   was indicted pursuant to a four-count indictment. The charges included three

   misdemeanor unlawful entry offenses and one felony count of Obstruction of an

   Official Proceeding in violation of 18 U.S.C. §§ 1512(c)(2) and 2.
          Case 1:21-cr-00090-PLF Document 19 Filed 03/31/21 Page 3 of 4




       Unlike Colt, the defendant was not initially charged with only unlawful entry

misdemeanors. See Compl., ECF No. 1. Rather, in addition to the unlawful entry charges, the

defendant was initially charged with violating 18 U.S.C. § 231(a)(3), a felony, based on his

assault on law enforcement officers in the Senate Gallery hallway. See id. Ronald Sandlin, who

was present with the defendant and Colt inside the Capitol, was charged with two counts of

violating § 231(a)(3) based on his two separate assaults on law enforcement officers. The

defendant and Sandlin were later indicted (separately) and charged with violating 18 U.S.C. §

111 (Assaulting Certain Officers), among other charges. As the D.C. Circuit recently instructed

in an opinion remanding a detention decision in a Capitol riot case, “those who actually assaulted

police officers and broke through windows, doors, and barricades, and those who aided,

conspired with, planned, or coordinated such actions, are in a different category of

dangerousness than those who cheered on the violence or entered the Capitol after others cleared

the way.” United States v. Munchel, No. 21-3010 (D.C. Cir. Mar. 26, 2021) (citation omitted).

To date, Colt has not been charged with assaulting anyone in the Capitol that day, and there is no

evidence that he did so.

       At the time the defendant was charged on January 28, 2021, and by his initial appearance

in the District of Nevada on February 3, much more was known about this trio of individuals

than at the time Colt was charged, including Facebook posts detailing their plans to travel to

D.C. to “stop the steal” as well as the video recorded by the three in a restaurant on January 6, in

which Sandlin called on his fellow “patriots” to “take the Capitol,” and the defendant stated that

it was “time to put an end to this once and for all.”

       More importantly, by the time the government sought his detention at his initial

appearance in Las Vegas, the government was aware that Sandlin had been moving from state to
          Case 1:21-cr-00090-PLF Document 19 Filed 03/31/21 Page 4 of 4




state after leaving D.C., that the defendant had harbored Sandlin in his home, and that the

defendant had lied to the FBI about whether he was present in the Capitol in a Mirandized post-

arrest interview. Today, the government is aware of even more obstructive conduct by the

defendant, such as deleting his Facebook messages and communicating with others about the

events of January 6 via encrypted messaging applications.

       In sum, the defendant and Colt are very differently situated, and their unique

characteristics and varying levels of culpability with respect to the events of January 6 factored

into the government’s decision to seek the defendant’s, but not Colt’s, detention pending trial.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793

                                              By: /s/ Jessica Arco___________________
                                              Jessica Arco
                                              Special Assistant U.S. Attorney
                                              D.C. Bar No: 1035204
                                              U.S. Attorney’s Office for the District of Columbia
                                              555 Fourth Street NW, Fourth Floor
                                              Washington, DC 20530
                                              Jessica.arco2@usdoj.gov
                                              202-252-5198


Date: March 31, 2021
